Citation Nr: 0422514	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-00 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from December 1969 to 
September 1971.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the issues on appeal.

In two statements received in January 2001 (VA Form 21-4138 
and VA Form 9), the veteran indicated that he would like to 
appear at a hearing at the RO to present testimony with 
respect to the issues on appeal.  Although the veteran was 
afforded a hearing before RO personnel in January 2001, the 
only issue addressed was competency to handle disbursement of 
funds for VA purposes.  VA regulations provide that upon 
request, a claimant is entitled to a hearing at any time on 
any issue involved in a claim.  38 C.F.R. § 3.103(c).

While this case is in remand status, the RO should provide 
the veteran a VA examination so as to obtain information 
about the current severity of his service-connected disorder.  
The last examination was provided almost two years ago, and 
he has been hospitalized numerous times since then.  Also, 
his most recent VA treatment records should be obtained.

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  The 
case is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Bay Pines 
for psychiatric treatment from May 2001 
to the present.  

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA psychiatric examination.  
Provide the claims file to the examiner 
for review.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected PTSD.  A Global Assessment of 
Functioning (GAF) score should be 
assigned.  The examiner should discuss 
the prior medical evidence regarding the 
veteran's service-connected psychiatric 
disorder and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  In particular, the 
examiner should render an opinion as to 
whether the veteran's PTSD alone renders 
him incapable of obtaining or sustaining 
gainful employment.

3.  The RO should schedule the veteran 
for a hearing in accordance with his 
request.  The veteran and his 
representative should be afforded timely 
notice thereof.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claims.  If such action 
does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  



The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim(s).  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim(s).  
38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




